Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 1 of 14 PageID #: 3564



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

  PATRICK SAGET, SABINA BADIO          )
  FLORIAL, NAÏSCHA VILME, GERALD       )
  MICHAUD, BEATRICE BELIARD,           )
  RACHELLE GUIRAND, JEAN CLAUDE        )
  MOMPOINT, YOLNICK JEUNE,             )
  GUERLINE FRANCOIS, LEOMA             )
  PIERRE, HAÏTI LIBERTÉ, and FAMILY    )
  ACTION NETWORK MOVEMENT,             )
  INC.,                                )
                                       )
                 Plaintiffs,           )
                                               Case No. 1:18-cv-01599
                                       )
         vs.                           )
                                       )
  DONALD TRUMP, President of the       )
  United States of America, UNITED     )
  STATES OF AMERICA, DEPARTMENT )
  OF HOMELAND SECURITY, KIRSTJEN )
  NIELSEN, Secretary of Homeland       )
  Security, and ELAINE C. DUKE, Deputy )
  Secretary of Homeland Security,      )
                                       )
                 Defendants.           )


  PLAINTIFFS’ MOTION TO COMPEL TESTIMONY AND FOR IN CAMERA REVIEW
        OF THE DOCUMENTS ON THE GOVERNMENT’S PRIVILEGE LOG


 December 17, 2018




                                           1
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 2 of 14 PageID #: 3565



         The Government has made sweeping and overbroad assertions of the deliberative process

 privilege with respect to both testimony and documents, blocking key discovery. Plaintiffs

 respectfully ask the Court to rule that the Government’s privilege assertions with respect to

 testimony are invalid and to conduct an in camera review of the allegedly privileged documents.

         On Thursday, December 13, Plaintiffs took their first deposition in this case. The witness,

 Kathryn Anderson, is an employee of the U.S. Citizenship and Immigration Services (“USCIS”),

 the agency within the Department of Homeland Security (“DHS”) that was responsible for

 advising the DHS Secretary about the facts relevant to the Secretary’s review of TPS for Haiti.

 During the deposition of Ms. Anderson, the Government asserted the deliberative process privilege

 in response to virtually every factual question concerning the review of Haiti’s TPS designation

 that went beyond the face of the documents Ms. Anderson was shown. The Government refused

 to allow Ms. Anderson to answer factual questions about what she reviewed, what information she

 had or sought, or what she was instructed to do. Plaintiffs expect that the Government will employ

 the same obstructionist approach in the remaining depositions scheduled in the coming days.

 Therefore, prompt resolution of this issue is crucial to Plaintiffs’ ability to prepare this case for

 trial in early January.

         The very heart of Plaintiffs’ claim – that the Government acted on pretext, in violation of

 the TPS statute and the Constitution, when it terminated TPS for Haiti – concerns what

 Government officials did, what instructions they gave or received, what information they sought

 and considered, and how the decision was made. The deliberative process privilege does not

 protect this fact-based testimony.

         The Government has also maintained its broad assertion of the deliberative process

 privilege over documents in this case. Although it has finally produced a bare-bones privilege log,



                                                  2
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 3 of 14 PageID #: 3566



 the Government has steadfastly refused to provide any description of the documents over which it

 asserts the privilege.

         For the reasons discussed below, Plaintiffs respectfully request that the Court overrule the

 Government’s privilege assertion over testimony and compel the testimony of all Government

 witnesses related to how the decision to terminate TPS for Haiti was made, including what

 evidence and information was considered or reviewed, what investigations and analyses were

 undertaken, and what DHS and its employees were told to do when making this decision. Plaintiffs

 also request that the Court conduct in camera review of the documents on the Government’s

 privilege log.

                                             Background

         Following Plaintiffs’ requests for the production of documents, along with other discovery

 requests, on November 30, 2018, the Government filed a motion for a protective order asking the

 Court to permit it to make a blanket invocation of the deliberative process privilege over

 documents it refused to even identify or describe. Doc 82. Plaintiffs responded that the deliberative

 process privilege is a qualified privilege that only applies when the Government’s interest in

 secrecy outweighs Plaintiffs' interest in disclosure and the public’s interest in knowing the

 decision-making processes of its government. Doc 86. Perhaps recognizing that such a broad

 assertion of a qualified privilege could never stand, the Government withdrew its motion for a

 protective order. Doc. 90.

         In the first deposition in this case, however, the Government resurrected its nearly universal

 deliberative process privilege assertion over the witness’s potential testimony. For example, after

 learning that the Government initiated an inquiry into crime statistics concerning Haitian TPS

 beneficiaries, Plaintiffs asked Ms. Anderson whether she previously had ever been directed to



                                                   3
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 4 of 14 PageID #: 3567



 conduct such an inquiry as part of the process of TPS designation. Ex. A at 305:8-21. The

 Government asserted the deliberative process privilege and refused to allow Ms. Anderson to

 answer the question. Similarly, after showing Ms. Anderson a document directing her to “squeeze

 out more data” even after she had provided her best answers in a memo, Plaintiffs asked what she

 did to comply with the instruction, but the Government again asserted the deliberative process

 privilege and refused to allow her to answer. Ex. A at 188:12 – 191:22. The Government even

 invoked the deliberative process privilege and refused to allow the witness to say whether a

 decision was made in May 2017 to terminate TPS for Haiti. Ex. A at 226:19 – 229:11. These are

 only a few examples of what occurred repeatedly throughout the deposition: for all practical

 purposes, the Government categorically asserted the deliberative process privilege and refused to

 allow Ms. Anderson to answer questions about what she reviewed, who gave her direction, and

 what they told her to do.

        Because the Government made such a broad assertion of the privilege at Ms. Anderson’s

 deposition, Plaintiffs determined that it would be most efficient for the parties and the Court to

 resolve this issue by motion rather than through a series of interruptions during the deposition.

        Separately, the parties continued negotiations over the Government’s assertion of privilege

 over documents. At the outset, on December 5, 2018, the Government took the position that it

 would not proceed along the “typical path” of providing a privilege log—as required by Federal

 Rule of Civil Procedure 26 and Eastern District of New York Local Rule 26.2(a)—because “it

 would be impossible for the Government to adequately retrieve all the documents and information

 sought by Plaintiffs, review for privilege, [and] create a privilege log.” Ex. B at 2-3 (Email of

 December 5, 2018, 8:35 AM). Apparently not. On December 11, 2018, after it withdrew its motion




                                                  4
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 5 of 14 PageID #: 3568



 to seeking blanket permission to assert the privilege, the Government produced a privilege log.

 Ex. C.

          The Government’s 488-page privilege log enumerates 4,071 documents—the

 overwhelming majority of which have been withheld on the basis of the deliberative process

 privilege. The privilege log identifies document custodians and the privilege asserted (i.e. Attorney

 Client or Deliberative Process), and in some instances provides additional information derived

 from the “metadata” associated with the document, but fails to provide a description of the

 documents. Plaintiffs’ counsel alerted the Government to the fact that the privilege log “does not

 provide a description of the documents sufficient [to] evaluate the privilege[s]” asserted. Ex. D at

 6-7 (Email of December 14, 2018, 1:27 PM). In some instances, there is virtually no information

 about the documents—as in several documents from former Acting Secretary Duke, in which the

 log provides no information aside from a filename, a date, and an assertion that the documents are

 protected by the deliberative process privilege. See Ex. C at 488.

          Plaintiffs’ counsel proposed a solution that would “alleviate the burden on the government

 entirely”: asking this Court, or a magistrate or special master it appoints, to conduct an in camera

 review of the documents on the Government’s privilege log. Ex. D at 6-7 (Email of December 14,

 2018, 1:27 PM). Plaintiffs’ counsel asked the Government if it would sign a joint letter to this

 Court “requesting its participation.” Id.

          The Government declined this suggestion, instead inviting Plaintiffs to “identify

 documents listed on the current . . . privilege log that Plaintiffs want the Government to prioritize.”

 Id. In response, Plaintiffs’ counsel explained that it would be difficult for Plaintiffs to identify

 documents to prioritize given the lack of descriptions in the privilege log and again invited the

 Government to join Plaintiffs in at least asking the Court to conduct an in camera review. Ex. D



                                                   5
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 6 of 14 PageID #: 3569



 at 4-5 (Email of December 14, 2018, 5:33 PM). The Government again declined to join the

 Plaintiffs in requesting that this Court conduct an in camera review. This time, the Government

 added that it was reviewing the documents itself and that it “may re-consider whether the privilege

 needs to be fully asserted on specific documents.” Id. at 2-3 (Email of December 16, 2018, 11:03

 PM).

        The parties are at an impasse with regard to the Government’s assertion of privilege as to

 oral testimony and as to the documents on the Government’s privilege log. Plaintiffs therefore

 bring this motion.

                                            Argument

        Plaintiffs have alleged that the Government’s decision to terminate TPS for Haiti was a

 pretext. That is, Plaintiffs have alleged that Trump Administration officials made the decision to

 terminate TPS without following the procedure required by the TPS statute and in violation of the

 Constitution, and that Government officials then reverse-engineered documents and other

 evidence to paper over the decision that had already been made. In its decision denying the

 Government’s motion to dismiss, this Court found that “Plaintiffs have plausibly alleged that to

 the extent Defendants engaged in any process of review, it was to identify facts to support a pre-

 determined decision to terminate TPS for Haiti.” Doc. 96 at 15.

        In order to prove those allegations, Plaintiffs must be allowed to ask witnesses about their

 personal knowledge of what information was reviewed, what instructions were given, what

 decisions were made, when, and by whom. These questions go to the heart of the analysis of

 whether the decision to terminate TPS was in violation of the TPS statute and the Constitution.

 Testimony regarding these issues – what an individual reviewed, what she was instructed to do,

 what facts she asked for and why, who asked her to take particular actions, and why she did what



                                                 6
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 7 of 14 PageID #: 3570



 she did – is not protected by the deliberative process privilege. The Government’s privilege

 assertions over testimony must be overruled.

        Plaintiffs also seek expedited resolution of the Government’s sweeping privilege assertions

 with respect to documents. Given the short time remaining before trial, the volume of documents

 the Government has withheld, its unwillingness to describe the documents on its privilege log, and

 the Government’s apparent use of the deliberative process privilege as both a sword and a shield

 in this litigation, the Plaintiffs respectfully request that this Court conduct an in camera review of

 the documents on the Government’s privilege log.

 I.     The Deliberative Process Privilege Does Not Protect This Testimony of Government
        Witnesses.

        The deliberative process privilege is a qualified privilege that exists to promote the free

 exchange of ideas among government officials. In re Franklin Nat. Bank Securities Litig., 478 F.

 Supp. 577, 581-82 (E.D.N.Y. 1979) (Weinstein, J.). The privilege protects “expressions of opinion

 or recommendations in intragovernmental documents” but “does not protect purely factual

 material.” Id. at 581 (emphasis added).

        The deliberative process privilege is something of a paradox because, as Justice Brennan

 observed, “to enable the government more effectively to implement the will of the people, the

 people are kept in ignorance of the workings of their government.” Herbert v. Lando, 441 U.S.

 153, 195 (1979) (Brennan, J., dissenting). For this reason, the deliberative process privilege is not

 absolute. The Government’s interest in the free exchange of frank talk must be weighed against

 the importance of the testimony and the public’s interest in knowing the decision-making process

 of its government. “[W]hen the public’s interest in effective government would be furthered by

 disclosure, the justification for the privilege is attenuated. Thus, for example, where the documents




                                                   7
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 8 of 14 PageID #: 3571



 sought may shed light on alleged government malfeasance, the privilege is denied.” In re Franklin

 Nat. Bank Securities Litig., 478 F. Supp. at 582.

         In balancing the public’s interest in effective government and uncovering potential

 government malfeasance against the Government’s interest in being able to speak freely, courts

 consider: “(i) the relevance of the evidence sought to be protected; (ii) the availability of other

 evidence, (iii) the seriousness of the litigation and the issues involved; (iv) the role of the

 government in the litigation; (v) the possibility of future timidity by government employees who

 will be forced to recognize that their secrets are violable.” Id. at 583 (citations omitted). As we

 show below, these factors weigh strongly against application of the deliberative process privilege

 here.

         First, the testimony the Government seeks to block is highly relevant. The Government

 seeks to limit the inquiry to the administrative record, where the Government set forth its pretextual

 reasons for the termination of TPS for Haiti. Plaintiffs, on the other hand, seek to investigate how

 the decision was actually made, in order to show the TPS statute and the Constitution were

 violated. This inquiry is the heart of this case. As the Court stated in its decision denying the

 Government’s motion to dismiss, under Arlington Heights, 429 U.S. 252 (1976), the Court “may

 look beyond the stated reasons for the government action to determine whether invidious

 discriminatory purpose was a motivating factor,” an analysis that “demands a sensitive inquiry

 into such circumstantial and direct evidence of intent as may be available,” including “the

 historical background of the decision, particularly it if reveals a series of official actions taken

 for invidious purposes; the specific sequence of events leading up to the challenged decision; any

 departures from the normal procedural sequence; any substantive departures particularly if the




                                                     8
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 9 of 14 PageID #: 3572



 factors usually considered important by the decisionmaker strongly favor a decision contrary to

 the one reached.” Doc. 96 at 20-21 (internal quotations omitted) (emphasis added).

         All of these factors are highly relevant here. Evidence related to the historical background

 of the Government’s decision to terminate TPS is relevant particularly because Plaintiffs have

 alleged that the background will reveal a series of official actions taken for invidious purposes.

 Plaintiffs also attempted to ask questions about the “specific sequence of events leading up to” the

 termination of TPS and “departures from the normal procedure sequence” for terminating TPS, in

 particular to prove that the “factors usually considered important” in terminating TPS “strongly

 favor a decision contrary to the one reached” about Haiti. Testimony to these facts is highly

 relevant to this litigation, and this factor weighs strongly in Plaintiffs’ favor.

         Second, by the very nature of the decision-making process, there is very limited availability

 of other evidence. Indeed, to the extent that the documents in this case paint an incomplete picture

 of the TPS decision-making process, a decision maker’s oral testimony is the only way Plaintiffs

 can obtain evidence central to their claims. Plaintiffs have received only a small number of

 documents from the Government. These documents form the basis of Plaintiffs’ deposition

 questions, which attempt to flesh out the factual details of the decisions that were made by the

 people who made them. Some of these facts are reflected in the documents. The only other source

 of all the remaining details is the witnesses themselves. Therefore, this factor weighs strongly

 against application of the deliberative process privilege.

         Third, this litigation involves serious issues. As this Court has correctly pointed out, this is

 “an important litigation about the actions of the government,” and for that reason “there is a lot at

 stake.” (11/13/2018 Hrg. Tr. at 83:17-18; 82:13). “Because every federal case is serious, the

 outcome of this factor hinges on the interest of the public.” Winfield v. City of New York, 2018 WL



                                                    9
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 10 of 14 PageID #: 3573



  716013, at *11 (Feb. 1, 2018). At stake in this litigation is whether the Government made a

  pretextual decision to terminate TPS for Haiti. A government that makes decisions on pretext, in

  violation of federal statute and the Constitution, is not acting in the public interest. Moreover, more

  than 60,000 lawful residents of the United States—including over 20,000 with children born in the

  United States—face summary deportation. These are issues of supreme importance to the public

  in a constitutional democracy, and this factor weighs heavily in Plaintiffs’ favor.

         Fourth, Plaintiffs’ complaint alleges that the Government’s termination of TPS for Haiti

  violated the TPS statute and the Constitution. And only Government witnesses are in possession

  of the factual evidence related to this process. Where, as here, the Government’s “decisionmaking

  clearly is the central issue challenged by Plaintiffs,” this factor “favors disclosure.” Winfield, 2018

  WL 716013, at *12. Other courts to consider the issue have agreed that the “deliberative process

  privilege is not appropriately asserted…when a plaintiff’s cause of action turns on the

  government’s intent.” In re Subpoena Duces Tecum Served on Office of Comptroller of Currency,

  145 F.3d 1422, 1424 (D.D.C. 1998). Because of the very nature of the claim, “if either the

  Constitution or a statute makes the nature of governmental officials’ deliberations the issue, the

  privilege is a nonsequitur.” Id. Therefore, “it seems rather obvious to us that the privilege has no

  place in a…constitutional claim for discrimination.” Id.; Scott v. Bd. of Educ. of City of E. Orange,

  219 F.R.D. 333, 337 (D.N.J.) (permitting a plaintiff to question members of the public Board of

  Education “regarding their pre-decisional deliberations” because “Plaintiff is attacking the

  integrity of the Board’s decision…and is seeking to disclose the Board’s misconduct”).

         Finally, although disclosure of the Government’s decision-making process theoretically

  might make government employees less frank in the future, this does not support application of

  the deliberative process privilege here. In the first place, the deliberative process privilege does



                                                    10
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 11 of 14 PageID #: 3574



  not protect purely factual material. In re Franklin Nat. Bank Securities Litigation, 478 F. Supp. at

  581. Here, Plaintiffs seek discovery of facts: how the decision to terminate Haiti’s TPS status was

  made. Moreover, in cases where the discovery “may shed light on alleged government

  malfeasance, the privilege is denied.” Id. at 582; United States v. AT&T Co., 524 F. Supp. 1381,

  1389-90 (D.D.C. 1981) (permitting defendants to elicit testimony “where there are allegations of

  misconduct or misbehavior” because “evidence to that effect is not privileged”). This principle is

  particularly applicable here, where Plaintiffs have plausibly alleged that the entire “decision-

  making process” was a sham, created after the fact to give cover to an unlawful decision that had

  already been made. Thus, in these circumstances, the Government’s interest in secrecy is far

  outweighed by the Plaintiffs’ and the public’s interest in ensuring that the Government followed

  the law. For these reasons, the Court should overrule the Government’s assertion of the

  deliberative process privilege and compel testimony on these issues.

  II.    The Government Waived the Deliberative Process Privilege for Witness Testimony.

         Even if the Government’s assertion of the deliberative process privilege was otherwise

  appropriate for this testimony, the Government cannot assert the privilege because it has been

  waived. The Government explicitly stated in a letter to Plaintiffs that it would not assert the

  deliberative process privilege over documents that it was producing. Ex. E at 2 (“the Government

  will not assert the deliberative process privilege to prevent Plaintiffs from relying, in this action,

  on the DPP documents previously produced in Ramos”). And, in its motion to quash the subpoena

  of former DHS Secretary Elaine Duke, the Government agrees that it has “waived the deliberative

  process privilege” for a small subset of documents. Doc. 97 at 11. This affirmative waiver

  necessarily extends to testimony about those documents. The Government is not permitted to use

  waiver as a sword, waiving privilege over only those documents that help its case and withholding



                                                   11
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 12 of 14 PageID #: 3575



  the rest. For this reason, when a privilege is waived, “[t]he widely applied standard for determining

  the scope of a waiver” holds that the waiver extends to “all other communications relating to the

  same subject matter.” Fort James Corp. v. Solo Cup Co., 412 F.3d 1340, 1349 (D.C. Cir. 2005).

  “The waiver extends beyond the document initially produced out of concern for fairness, so that a

  party is prevented from disclosing communications that support its position while simultaneously

  concealing communications that do not.” Id. The Government has waived the deliberative process

  privilege with regard to this testimony.

  III.   Plaintiffs Respectfully Request In Camera Review of Purportedly Privileged
         Documents.

         In camera review is typical in cases where the Government withholds documents based on

  the deliberative process privilege. Indeed, “[g]iven [the] clash of strong competing interests” at

  play in such cases, “examination of the documents in camera” is “usually require[d].” In re

  Franklin Nat. Bank Securities Litig., 478 F. Supp. at 582; Caputi v. Topper Realty Corp., 2015

  WL 2453520 at *6 (“Where questions of a privilege’s applicability arise, in camera review is ‘a

  practice both long-standing and routine’ for resolving them.” (citation omitted)). Consistent with

  this approach, the court in a parallel TPS case, Ramos, evaluated the Government’s privilege

  claims via in camera review. Ramos v. Nielsen, No. 18-cv-1554, Dkt. 53 (N.D. Cal. Aug. 2, 2018).

         In camera review by this Court—or by a magistrate or special master that the Court may

  appoint—would be especially appropriate in this case. First, it would alleviate the supposed burden

  on the Government to individually describe individually the documents that it has withheld – a

  burden that the Government has indicated would be substantial. In fact, in camera review would

  reduce the burden on both parties and ultimately the Court, as it would eliminate the need for

  extensive document-by-document motion practice so close to trial.




                                                   12
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 13 of 14 PageID #: 3576



          Second, in camera review would prevent the Government from selectively invoking the

  privilege. It is well established that a privilege “cannot at once be used as a shield and a sword. A

  defendant may not use the privilege to prejudice his opponent’s case or to disclose some selected

  communications for self-serving purposes.” United States v. Bilzerian, 926 F.2d 1285, 1292 (2d

  Cir. 1991) (citation omitted); see also Pacific Gas and Elec. Vo. v. Lynch, 2002 WL 32812098

  (N.D. Cal. Aug. 19, 2002) (deliberative process privilege cannot be used as both sword and shield).

  The Government has stated that it “may re-consider whether the privilege needs to be fully asserted

  on specific documents” Ex. D at 2 (Email of December 16, 2018, 11:03 PM), but has not disclosed

  what criteria it will use in making that determination. This creates the risk that the Government

  will produce documents that it views as helpful to its case while continuing to withhold documents

  helpful to Plaintiffs. Moreover, given that the Government has asserted the privilege in an

  impermissibly broad manner over Kathryn Anderson’s deposition testimony, there is reason to

  believe that that it may also have taken the same impermissibly broad approach in withholding

  documents as privileged.

          For these reasons, Plaintiffs respectfully request that this Court—or a magistrate or special

  master it appoints—conduct an in camera review of the documents identified in the Government’s

  privilege log to determine whether the privileges asserted over those documents are warranted.

  Plaintiffs further request that the Court order the Government to produce to Plaintiffs in a timely

  manner any document found to be non-privileged.

  IV.     Facilitating Resolution of this Dispute.

          At the parties’ request, the Court agreed to be available during depositions to resolve

  deliberative process privilege disputes. Given the Government’s sweeping assertions of the

  deliberative process privilege in the first deposition, it appears that ruling on individual instructions



                                                     13
Case 1:18-cv-01599-WFK-ST Document 98 Filed 12/17/18 Page 14 of 14 PageID #: 3577



  not to answer at the depositions may be very time-consuming. In order to make the most efficient

  use of the Court’s time, Plaintiffs’ counsel will make themselves available to the Court for oral

  argument on this motion and on the deliberative process privilege at any time that is convenient

  for the Court.

                                            Conclusion

         For the reasons discussed above, the Government’s broad assertion of the deliberative

  process privilege to prevent an inquiry into how the decision terminating TPS for Haiti was

  actually made should be overruled, and Government witnesses should be compelled to provide

  this testimony on that subject, including testimony about what information DHS personnel

  reviewed, what factors they considered, what they were instructed to do and by whom, and why

  they did what they did in connection with the termination of TPS. The Court should also order an

  in camera review of the documents that the Government has withheld as privileged.

  Dated: December 17, 2018                            Respectfully Submitted,

                                                      /s/ Sara Norval

  Ira J. Kurzban, (NY Bar No. 5347083)                Christopher J. Houpt (NY Bar No. 4452462)
  Kevin Gregg*                                        MAYER BROWN LLP
  KURZBAN, KURZBAN,                                   1221 Avenue of the Americas
  TETZELI & PRATT, P.A.                               New York, NY 10020
  2650 S.W. 27th Avenue, 2nd Floor                    Phone: (212) 506-2500
  Miami, FL 33133                                     choupt@mayerbrown.com
  Phone: (312) 660-1364
  ira@kkwtlaw.com                                     Geoffrey M. Pipoly*
                                                      Christopher J. Ferro*
  Sejal Zota*                                         Sara Norval*
  NATIONAL IMMIGRATION PROJECT OF THE                 MAYER BROWN LLP
  NATIONAL LAWYERS GUILD                              71 S. Wacker Drive
  89 South Street, Suite 603                          Chicago, IL 60606
  Boston, MA 02111                                    Phone: (312) 782-0600
  Phone: (919) 698-5015                               gpipoly@mayerbrown.com
  sejal@nipnlg.org
                                                      Attorneys for Plaintiffs
  *Admitted Pro Hac Vice


                                                 14
